



Exhibit 10.1




DISCOVER FINANCIAL SERVICES
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
2017 AWARD CERTIFICATE FOR
RESTRICTED STOCK UNITS
Vice President and Above






I



--------------------------------------------------------------------------------






TABLE OF CONTENTS FOR AWARD CERTIFICATE




1.
Restricted Stock Units Generally.
3
2.
Vesting Schedule; Conversion; Retention Requirement.
3
3.
Special Provisions for Certain “Specified Employees”.
4
4.
Dividend Equivalent Payments.
4
5.
Death; Disability; Retirement.
4
6.
Reduction in Force.
5
7.
Change in Control.
5
8.
Termination of Employment.
6
9.
Forfeiture/Cancellation/Clawback of RSU Awards Under Certain Circumstances.
6
10.
Tax and Other Withholding Obligations.
8
11.
Satisfaction of Obligations.
8
12.
Nontransferability.
9
13.
Designation of a Beneficiary.
10
14.
Ownership and Possession.
10
15.
Securities Law Matters.
10
16.
Compliance with Laws and Regulations.
10
17.
No Entitlements.
11
18.
Consents.
12
19.
Electronic Delivery and Consent to Electronic Participation.
12
20.
Award Modification.
12
21.
Severability.
13
22.
Successors.
13
23.
Governing Law.
13
24.
Section 409A.
13
25.
Defined Terms.
14





1



--------------------------------------------------------------------------------





DISCOVER FINANCIAL SERVICES
AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN
2017 AWARD CERTIFICATE FOR RESTRICTED STOCK UNITS
Discover has awarded to you restricted stock units (“RSUs”) as part of your
discretionary long-term incentive compensation for services provided to the
Company, from the Date of the Award through the Scheduled Vesting Dates, as
provided in this Award Certificate. This Award Certificate sets forth the
general terms and conditions of your restricted stock unit award (your “RSU
Award”). Capitalized terms used in this Award Certificate that are not defined
in the text have the meanings set forth in Section 25 below. Capitalized terms
used in this Award Certificate that are not defined in the text or in Section 25
below have the meanings set forth in the Plan.
The number of RSUs in your RSU Award has been communicated to you separately. If
you are employed outside the United States, please reference the “International
Supplement” included herein as Appendix C, which contains supplemental terms and
conditions for your RSU Award. This Award Certificate should be read in
conjunction with the International Supplement, if applicable, in order for you
to understand the terms and conditions of your RSU Award.
Your RSU Award is made pursuant to the Plan. References to “restricted stock
units” or “RSUs” in this Award Certificate mean only those RSUs included in your
RSU Award, and the terms and conditions herein apply only to such RSU Award. If
you receive any other award under the Plan or another equity compensation plan,
it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.
The purpose of the RSU Award is, among other things, to align your interests
with the interests of Discover and its stockholders and to reward you for your
continued Employment with the Company in the future and your compliance with the
Company’s policies (including, without limitation, the Company’s risk policies
and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. In view of these purposes, you will earn RSUs
included in your RSU Award only if you (1) remain in continuous Employment
through the applicable Scheduled Vesting Dates (subject to limited exceptions
set forth herein), (2) are not found to be subject to the forfeiture,
cancellation, or clawback provisions set forth in Section 9 below, and (3)
satisfy obligations you owe to the Company as set forth in Section 11 below. As
the Company deems appropriate and in its sole discretion, the Company will
require you to provide a written certification or other evidence, from time to
time, to confirm that none of the circumstances described in Section 9 below
exist or have occurred, including upon a termination of Employment and/or during
a specified period of time prior to the applicable Scheduled Vesting Dates. If
you fail to timely provide any required certification or other evidence, the
Company will cancel your RSU Award. It is your responsibility to provide the
Human Resources Department with your up-to-date contact information.




2



--------------------------------------------------------------------------------






1.
Restricted Stock Units Generally.

Each of your RSUs corresponds to one share of Discover common stock. A RSU
constitutes an unsecured promise by Discover to pay you one share of Discover
common stock on the conversion date for the RSU. As the holder of RSUs, you have
only the rights of a general unsecured creditor of Discover. You will not be a
stockholder with respect to the shares of Discover common stock underlying your
RSUs unless and until your RSUs convert to shares of Discover common stock.

2.
Vesting Schedule; Conversion; Retention Requirement.

a)    Vesting Schedule. Your RSUs will vest according to the Scheduled Vesting
Dates set forth in Appendix A. Except as otherwise provided in this Award
Certificate, each portion of your RSUs will vest only if you continue to provide
future services to the Company by remaining in continuous Employment through the
applicable Scheduled Vesting Date. The special vesting terms set forth in
Sections 5, 6 and 7 of this Award Certificate apply (1) if your Employment
terminates by reason of your death, Disability, or Retirement, (2) if the
Company terminates your Employment in an involuntary termination under the
circumstances described in Section 6, or (3) upon a Change in Control. Vested
RSUs are subject to the tax withholding provisions set forth in Section 10 of
this Award Certificate.
b)    Conversion.
(1)    Except as otherwise provided in this Award Certificate, each of your
vested RSUs will convert to one share of Discover common stock on the applicable
Scheduled Vesting Date. The special conversion provisions set forth in Sections
5, 6 and 7 of this Award Certificate apply (i) if your Employment terminates by
reason of your death, Disability, or Retirement, (ii) if the Company terminates
your Employment in an involuntary termination under the circumstances described
in Section 6, or (iii) upon a Change in Control.
(2)    Shares of Discover common stock to which you are entitled upon conversion
of RSUs under any provision of this Award Certificate shall be delivered as soon
as administratively practicable thereafter and shall not be subject to any
transfer restrictions, other than those that may arise under the securities laws
or the Company’s policies, including, without limitation, its stock ownership
guidelines and/or Section 11 below, but will be subject to forfeiture,
cancellation or clawback as set forth in Section 9 below.
c)    Accelerated Conversion. The Committee, in its sole discretion, may
determine that any RSUs may be converted to shares of Discover common stock
prior to the Scheduled Vesting Date subject to compliance with all Legal
Requirements. In such case, the Committee may determine in its sole discretion
that the shares may not be transferable and may remain subject to applicable
vesting, retention, forfeiture, cancellation, clawback and withholding
provisions.
d)    Rule of Construction for Timing of Conversion. Whenever this Award
Certificate provides for your RSUs to convert to shares of Discover common stock
on the Scheduled Vesting Date or upon a different specified event or date, such
conversion will be considered to have


3



--------------------------------------------------------------------------------





been timely made, and neither you nor any of your beneficiaries or your estate
shall have any claim against the Company for damages based on a delay in
conversion of your RSUs (or delivery of shares of Discover common stock
following conversion), and the Company shall have no liability to you (or to any
of your beneficiaries or your estate) in respect of any such delay, as long as
conversion is made by December 31 of the year in which occurs the Scheduled
Vesting Date or such other specified event or date or, if later, by the 15th day
of the third calendar month following such specified event or date. Similarly,
neither you nor any of your beneficiaries or your estate shall have any claim
against the Company for damages, and the Company shall have no liability to you
(or to any of your beneficiaries or your estate), based on any acceleration of
the conversion of your RSUs pursuant to Section 2.c), as applicable.
e)    Retention Requirement. Notwithstanding anything in the Plan or any other
provisions of this Award Certificate to the contrary, following delivery
thereof, you will be required to hold (and not transfer or otherwise dispose of)
one-hundred percent (100%) of the Net Shares until one (1) year after the
applicable Scheduled Vesting Date or such other specified event or date which
accelerates the conversion of such Net Shares; provided, that this requirement
shall lapse in the event of your death, Disability or a Change in Control.

3.
Special Provisions for Certain “Specified Employees”.

Notwithstanding the other provisions of this Award Certificate, to the extent
necessary to comply with Section 409A of the Internal Revenue Code, if Discover
reasonably considers you to be one of its “specified employees” as defined in
Section 409A of the Internal Revenue Code at the time of the termination of your
Employment, any RSUs to which you are entitled under this Award Certificate that
constitute a deferred compensation arrangement under Section 409A of the
Internal Revenue Code and that are payable upon termination of your Employment
will not convert to Discover common stock until the date that is six months
after the termination of your Employment (or the date of your death, if such
event occurs earlier).

4.
Dividend Equivalent Payments.

Until your RSUs convert to shares of Discover common stock, if Discover pays a
regular or ordinary cash dividend on its common stock, you will be paid a
dividend equivalent for your vested and unvested RSUs. The decision to pay a
dividend and, if so, the amount of any such dividend, is determined by Discover
in its sole discretion. No dividend equivalents will be paid to you on any
canceled RSUs. Discover will decide on the form of payment and may pay dividend
equivalents in shares of Discover common stock, in cash or in a combination
thereof. Discover will pay the dividend equivalents as soon as administratively
practicable after Discover pays the corresponding dividend on its common stock.
Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations, as summarized in Section 10.

5.
Death; Disability; Retirement.

The following special vesting and payment terms apply to your RSUs:


4



--------------------------------------------------------------------------------





a)    Death. If your Employment terminates due to your death, all RSUs subject
to this Award Certificate will vest on the date your Employment terminates. On
that date, your RSUs will convert to shares of Discover common stock and be
delivered to the beneficiary you have designated pursuant to Section 13 or the
legal representative of your estate, as applicable, as soon as administratively
practicable after Discover receives appropriate notice of your death. After your
death, the cancellation provisions set forth in Section 9.a) will no longer
apply.
b)    Disability. If your Employment terminates due to Disability, all RSUs
subject to this Award Certificate will vest on the date your Employment
terminates. On that date, subject to Section 3 above, your RSUs will convert to
shares of Discover common stock and be delivered to you.
c)    Retirement. If your Employment terminates due to Retirement, the number of
RSUs that will vest on the date your Employment terminates will be determined by
multiplying the RSUs subject to this Award Certificate by the Pro Ration
Fraction. On that date, subject to Section 3 above, your RSUs will convert to
shares of Discover common stock and be delivered to you.

6.
Reduction in Force.

If the Company terminates your Employment due to a reduction in force or an
elimination of your position, each as determined by the Company in its sole
discretion, the number of RSUs that will vest on the date your Employment
terminates will be determined by multiplying the RSUs subject to this Award
Certificate by the Pro Ration Fraction. These shares will convert to shares of
Discover common stock and be delivered to you on the 60th day following your
termination of Employment, subject to Section 3 above, provided that you sign
(and do not revoke) an agreement and release of claims satisfactory to the
Company.

7.
Change in Control.

a)    Termination in Connection with Change in Control. If the Company
terminates your Employment other than for Cause, or if you terminate your
Employment for Good Reason, within six months prior to or within 24 months after
a Change in Control, all your RSUs will immediately vest and convert to shares
of Discover common stock on the later of the date of a Change in Control and the
date of your termination following a Change in Control, as applicable and be
delivered as soon as administratively practicable thereafter.


5



--------------------------------------------------------------------------------





b)    Stock Consideration. In the event of a Change in Control which results
from a transaction pursuant to which the shareholders of Discover receive shares
of common stock of an acquiring entity that are registered under Section 12 of
the Exchange Act (as defined in Section 25.c)(1)), unless otherwise determined
by the Committee, in its sole discretion prior to such Change in Control, there
shall be substituted for each share of Discover common stock subject to this
certificate the number and class of shares of common stock of the acquiring
entity into which each outstanding share of Discover common stock shall be
converted pursuant to such Change in Control transactions, and this Award
Certificate shall otherwise continue in effect.
c)    Non-stock Consideration. In the event of a Change in Control which results
from a transaction pursuant to which the shareholders of Discover receive
consideration other than shares of common stock of the Acquirer that are
registered under Section 12 of the Exchange Act, the value of the RSUs hereunder
shall, unless otherwise determined by the Committee, in its sole discretion
prior to such Change in Control, be converted into a right to receive the cash
or other consideration received by the shareholders of Discover in such
transaction, and this Award Certificate shall otherwise continue in effect.

8.
Termination of Employment.

a)    Cancellation of Unvested RSU Awards. Your unvested RSUs will be canceled
if your Employment terminates for any reason other than under the circumstances
set forth in this Award Certificate for death, Disability, and Retirement
described in Section 5, for an involuntary termination by the Company described
in Section 6, or in connection with a Change in Control as provided in Section
7.
b)    General Treatment of Vested RSU Awards. Except as otherwise provided in
this Award Certificate, your vested RSUs will convert to shares of Discover
common stock on the applicable Scheduled Vesting Date. The tax and other
withholding provisions as set forth in Section 10 of this Award Certificate will
continue to apply until the date the shares of Discover common stock are
delivered.

9.
Forfeiture/Cancellation/Clawback of RSU Awards Under Certain Circumstances.

The forfeiture, cancellation and/or clawback circumstances and events set forth
in this Section 9 are designed, among other things, to incentivize compliance
with the Company’s policies (including, without limitation, the Company’s risk
policies and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. This Section 9 shall apply notwithstanding any
other terms of this Award Certificate (except where sections in this Award
Certificate specifically provide that the circumstances set forth in this
Section 9 no longer apply).
a)    Breach of Restrictive Covenants. Notwithstanding your satisfaction of the
vesting conditions of this Award Certificate, RSUs are not earned until the
applicable Scheduled Vesting Date and, unless prohibited by applicable law, will
be canceled prior to the applicable Scheduled Vesting Date in any of the
circumstances set forth below. Although you will become the


6



--------------------------------------------------------------------------------





beneficial owner of shares of Discover common stock following conversion of your
RSUs, the Company may, upon notice, issue a transfer restriction with respect to
your shares of Discover common stock following conversion of your RSUs pending
any investigation or other review that impacts the determination as to whether
the RSUs are cancellable under the circumstances set forth below. The shares of
Discover common stock underlying such RSUs shall be forfeited in the event the
Company determines that the RSUs were cancellable under the circumstances set
forth below. Notwithstanding any provision of this Award Certificate to the
contrary, in the event that at any time prior to one year after the termination
of your Employment or service with the Company, you (i) engage, in Competitive
Activity; (ii) engage in Wrongful Solicitation or (iii) breach your obligations
to the Company under a confidentiality, intellectual property or other
restrictive covenant, you shall be required to:
(1)    pay to the Company an amount in cash equal to the value of the Net Shares
that vested and converted to shares of Discover common stock on or after, or
within two years prior to, your termination of Employment, which value shall be
determined using a valuation methodology established by the Company as of the
date the Net Shares converted, were scheduled to convert, or otherwise became
taxable, as applicable; or
(2)    transfer to the Company a number of shares of Discover common stock equal
to the number of the Net Shares that vested and converted to shares of Discover
common stock on or after, or within two years prior to, your termination of
Employment.
b)    Clawback. In the event and to the extent the Committee reasonably
determines that the performance considered by the Committee, and on the basis of
which the amount of RSUs were granted, was based on Discover’s material
noncompliance with any financial reporting requirement under the securities laws
which requires Discover to file a restatement of its financial statements within
three years of the Date of the Award, you will be required to comply with
paragraphs (1) and (2) (as applicable) below to repay to the Company an amount
equal to the number of RSUs which were granted hereunder less the number of RSUs
that would have been granted had your RSUs been granted based on compliance with
any such financial reporting requirement under the securities laws (such number
of RSUs, the “Clawback RSUs,” to be determined in each case by the Committee in
its sole discretion and before satisfaction of tax or other withholding
obligations pursuant to Section 10):
(1)    You shall forfeit a number of RSUs hereunder equal to the Clawback RSUs.
In the event such forfeited RSUs are less than the Clawback RSUs, then you shall
comply with the following paragraph (2).
(2)    You shall transfer to the Company the shares of Discover common stock
which resulted from the conversion of the RSUs hereunder net of taxes or their
equivalent dollar value such that the forfeited RSUs under paragraph (1) above
plus the shares of Discover common stock or monies (excluding the impact of
taxes) transferred under this paragraph (2) equals the value of the Clawback
RSUs. The value of the Clawback RSUs shall be determined using a valuation
methodology established by the Company, of Discover common stock on the date
your RSUs converted, were scheduled to convert, or otherwise became taxable, as
applicable.


7



--------------------------------------------------------------------------------





c)    Risk Review. No RSUs will convert to shares of Discover common stock until
the Chief Human Resources Officer receives confirmation from the Chief Risk
Officer that a review has been completed by the Chief Risk Officer to determine
whether you engaged in any willful or reckless violation of the Company’s risk
policies. If the Chief Risk Officer finds any such violation or breach, then the
Company may determine that all or a portion of your RSUs will be forfeited.
Additionally, if you are a Covered Employee, the Chief Risk Officer will conduct
Company and/or Business Unit risk reviews as well as evaluate your individual
risk goals. Based on this assessment, the Company may determine that all or a
portion of your RSUs will be forfeited.
d)    Authorization. You authorize the Company to deduct any amount or amounts
owed by you pursuant to this Section 9 from any amounts payable by or on behalf
of the Company to you, including, without limitation, any amount payable to you
as salary, wages, paid time off, bonus, severance, change in control severance
or the conversion of any equity-based award. This right of offset shall not be
an exclusive remedy and the Company’s election not to exercise this right of
offset with respect to any amount payable to you shall not constitute a waiver
of this right of offset with respect to any other amount payable to you or any
other remedy.

10.
Tax and Other Withholding Obligations.

Subject to rules and procedures established by Discover, you may be eligible to
elect to satisfy the tax or other withholding obligations arising upon
conversion of your RSUs or upon any taxable event by having Discover withhold
shares of Discover common stock or by tendering shares of Discover common stock,
in each case in an amount sufficient to satisfy the tax or other withholding
obligations. Shares of Discover common stock withheld or tendered will be valued
using the fair market value of Discover common stock on the date the shares of
Discover common stock are scheduled to convert, or otherwise become taxable, as
applicable, using a valuation methodology established by Discover. In order to
comply with applicable accounting standards or the Company’s policies in effect
from time to time, Discover may limit the amount of shares of Discover common
stock that you may have withheld or that you may tender.

11.
Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, Discover may, in
its sole discretion, take various actions affecting your RSUs in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. Discover’s determination of the
amount that you owe the Company shall be conclusive. The fair market value of
Discover common stock for purposes of the following provisions shall be
determined using a valuation methodology established by Discover. The actions
that may be taken by Discover pursuant to this Section 11 include, but are not
limited to, the following:
a)    Withholding of Shares of Discover Common Stock. Upon conversion of RSUs,
including any accelerated conversion pursuant to Sections 5, 6, or 7 above, or,
if later, upon delivery of the shares of Discover common stock, Discover may
withhold a number of shares of Discover common stock sufficient to satisfy any
obligation that you owe to the Company and any tax or other withholding
obligations whether national, federal, state or local tax withholding
obligations including any social insurance contributions or employment tax
obligation. The


8



--------------------------------------------------------------------------------





Company shall determine the number of shares of Discover common stock to be
withheld by dividing the dollar value of your obligation to the Company and any
tax or other withholding obligations by the fair market value of Discover common
stock on the date the shares of Discover common stock are scheduled to convert,
or otherwise become taxable, as applicable. To the extent that the Company
retains any shares of Discover common stock or reduces the number of RSUs to
cover the withholding obligations, it will do so at the minimum statutory rate.
Should the Company withhold in excess of the actual tax withholding obligation,
the Company will refund the excess amount to you within a reasonable period and
without any interest.
b)    Netting of Accelerated RSUs. In order to satisfy any taxes due upon an
event which is earlier than conversion, Discover may accelerate the vesting and
conversion of a portion of your unvested RSUs. The Company shall determine the
number of RSUs to be accelerated and converted by dividing the dollar value of
your tax obligations upon such event by the fair market value of Discover common
stock on the date of accelerated conversion. Accelerated and converted RSUs
shall not exceed the value of taxes due upon such event and the resulting shares
of Discover common stock will be withheld by Discover.
c)    Withholding of Other Compensation. Discover may withhold the payment of
dividend equivalents on your RSUs or any other compensation or payments due from
Discover to ensure satisfaction of any obligation that you owe the Company or
any tax or other withholding obligations or Discover may permit you to satisfy
such tax or other withholding obligation by paying such obligation in
immediately available funds.
d)    Mobile Employees. You are liable and responsible for all taxes and social
insurance contributions owed in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the tax treatment or the treatment of any tax
withholding in connection with the grant, vesting or payment of the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate your tax liability. Further, you may be subject to
individual income taxation (and possibly social security or other applicable
personal or payroll taxes) in each jurisdiction where you have performed
services for the Company between the Award Date and the Vesting Date. Taxes for
which you are liable, if applicable, may be withheld and deposited by the
Company in each jurisdiction in which you have performed services regardless of
your status as a resident or non-resident in one or more of the jurisdictions
that have a right to impose taxation. You agree that you will comply with all
United States and foreign individual income tax return filing obligations that
may be imposed with respect to the Award.

12.
Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 13 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to the RSUs will be made only to you.


9



--------------------------------------------------------------------------------






13.
Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares of Discover common stock to be paid under this Award
Certificate in the event of your death. To make a beneficiary designation, you
must complete and file the form attached hereto as Appendix B with the Human
Resources Department. Any shares of Discover common stock that become payable
upon your death, and as to which a designation of beneficiary is not in effect,
will be distributed to your estate. If you previously filed a designation of
beneficiary form for your equity awards with the Human Resources Department,
such form will also apply to the RSUs granted pursuant to this RSU Award. You
may replace or revoke your beneficiary designation at any time. If there is any
question as to the legal right of any beneficiary to receive shares of Discover
common stock under this RSU Award, Discover may determine in its sole discretion
to deliver the shares in question to your estate. Discover’s determination shall
be binding and conclusive on all persons and it will have no further liability
to anyone with respect to such shares.

14.
Ownership and Possession.

a)    Generally. Generally, you will not have any rights as a stockholder in the
shares of Discover common stock corresponding to your RSUs prior to conversion
of your RSUs. Prior to conversion of your RSUs, however, you will receive
dividend equivalent payments, as set forth in Section 4 of this Award
Certificate. To the extent necessary or advisable to comply with Section 409A of
the Internal Revenue Code, with respect to any provision of this Award
Certificate that provides for vested RSUs to convert to shares of Discover
common stock on or as soon as administratively practicable after a specified
event or date, such conversion will be made by the later of the end of the
calendar year in which the specified event or date occurs or the 15th day of the
third calendar month following the specified event or date.
b)    Following Conversion. Subject to the terms and conditions of this Award
Certificate, following conversion of your RSUs you will be the beneficial owner
of the Net Shares of Discover common stock issued to you, and you will be
entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on such shares.

15.
Securities Law Matters.

Shares of Discover common stock issued upon conversion of your RSUs may be
subject to restrictions on transfer by virtue of the Securities Act of 1933, as
amended.  Discover may advise the transfer agent to place a stop order against
such shares if it determines that such an order is necessary or advisable.
 Because Discover common stock will only be maintained in book-entry form, you
will not receive a stock certificate representing your interest in such shares.

16.
Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares of Discover common stock issued upon conversion of your
RSUs (whether directly or indirectly, whether or not for value, and whether or
not voluntary) must be made in compliance with any


10



--------------------------------------------------------------------------------





applicable constitution, rule, regulation, or policy of any of the exchanges or
associations or other institutions with which the Company or a Related Employer
has membership or other privileges, and any applicable law, or applicable rule
or regulation of any governmental agency, self-regulatory organization or state
or federal regulatory body.

17.
No Entitlements.

a)    No Right to Continued Employment. This RSU Award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Company or your Employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your Employment by the Company or a Related Employer,
or as giving you any right to continue in the employ of the Company or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and any of the Scheduled Vesting Dates, or any portion of any
of these periods), nor shall they be construed as giving you any right to be
reemployed by the Company or a Related Employer following any termination of
Employment.
b)    No Right to Future Awards. This RSU Award, and all other awards of RSUs
and other equity-based awards, are discretionary. This RSU Award does not confer
on you any right or entitlement to receive another award of RSUs, any other
equity-based award or any other award at any time in the future or in respect of
any future period.
c)    No Effect on Future Employment Compensation. Discover has made this RSU
Award to you in its sole discretion. This RSU Award does not confer on you any
right or entitlement to receive compensation in any specific amount for any
future fiscal year, and does not diminish in any way the Company’s discretion to
determine the amount, if any, of your compensation. In addition, this RSU Award
is not part of your base salary or wages and will not be taken into account in
determining any other Employment-related rights you may have, such as rights to
pension or severance pay, end of service payments, bonuses, long-service awards
or similar payments and in no event shall be considered as compensation for, or
relating in any way to, past services for the Company.
d)    Termination of Employment. In consideration of the grant of the Award, no
claim or entitlement to compensation or damages shall arise from termination of
the Award or diminution in value of the Award or Shares acquired through vesting
of the Award resulting from termination of your employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you will
be deemed irrevocably to have waived your entitlement to pursue such claim; and
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive the Award and vest in the Award under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant


11



--------------------------------------------------------------------------------





to local law); Discover shall have the exclusive discretion to determine when
you are no longer actively employed for purposes of your Award.
e)    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.
f)    Award Terms Control; Plan Terms Control. In the event of any conflict
between any terms applicable to equity awards in any employment agreement, offer
letter or other arrangement that you have entered into with the Company and the
terms set forth in this Award Certificate, the latter shall control. In the
event of any conflict between the terms set forth in this Award Certificate and
the terms of the Plan, the latter shall control.

18.
Consents.

Your RSU Award is conditioned upon the Company’s making of all filings and the
receipt of all consents or authorizations required to comply with, or required
to be obtained under, applicable local law.
In accepting this RSU Award, you consent to the collection, use and transfer, in
electronic or other form, of your personal data by and among, as applicable, the
Company and any other possible recipients for the purpose of implementing,
administering and managing your participation in the Plan, as well as for the
purpose of the Company’s compliance with applicable law, including, without
limitation, Section 953(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. You understand that the recipients of your personal data may be
located in the U.S. or elsewhere, and the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of your
personal data, view the personal data, request additional information about the
storage of your personal data, require any necessary amendments to your personal
data or refuse or withdraw your consent by contacting your local human resources
representative, in any case without cost. You understand, however, that refusing
or withdrawing your consent may affect your ability to participate in the Plan.

19.
Electronic Delivery and Consent to Electronic Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to the RSU Award and participation in the Plan or future RSU Awards by
electronic means. You hereby consent to receive such documents by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of RSU Awards and the execution of the RSU
agreements through electronic signature.

20.
Award Modification.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your RSUs, without first asking your consent, or to waive any
terms and conditions that operate


12



--------------------------------------------------------------------------------





in favor of Discover. These amendments may include (but are not limited to)
changes that the Committee considers necessary or advisable as a result of
changes in any, or the adoption of any new, Legal Requirement. The Committee may
not modify your RSUs in a manner that would materially impair your rights in
your RSUs without your consent; provided, however, that the Committee may,
without your consent, amend or modify your RSUs in any manner that the Committee
considers necessary or advisable to comply with or reflect the application of
any Legal Requirement or to ensure that your RSUs are not subject to United
States federal, state or local income tax or any equivalent taxes in territories
outside the United States prior to payment. Discover will notify you of any
amendment of your RSUs that affects your rights. Any amendment or waiver of a
provision of this Award Certificate (other than any amendment or waiver
applicable to all recipients generally), which amendment or waiver operates in
your favor or confers a benefit on you, must be in writing and signed by the
Chief Human Resources Officer to be effective.

21.
Severability.

In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your RSU Award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your RSU Award.

22.
Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

23.
Governing Law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the RSU Award to the
substantive law of another jurisdiction.

24.
Section 409A.

This Award Certificate and your RSU Award (including all adjustments,
substitutions, dividends, valuations and distributions, and deferrals hereunder)
are intended to be exempt from or comply with Section 409A of the Internal
Revenue Code pursuant to the guidance issued thereunder by the U.S. Internal
Revenue Service in all respects and shall be administered in a manner consistent
with such intent. If an unintentional operational failure occurs with respect to
requirements under Section 409A of the Internal Revenue Code, you or your
beneficiary shall fully cooperate with Discover to correct the failure, to the
extent possible, in accordance with any correction procedure established by the
U.S. Internal Revenue Service. Any reference herein to Section 409A of the
Internal Revenue Code shall be interpreted to refer to any successor section of
the Internal


13



--------------------------------------------------------------------------------





Revenue Code or other guidance issued by the U.S. Internal Revenue Service, or
other agency with jurisdiction, as appropriate. To the extent that full or
partial payment of your RSU Award that constitutes a deferral of compensation
subject to Section 409A of the Internal Revenue Code is made upon a termination
of Employment, a termination of Employment shall be deemed to occur only if it
is a “separation from service” for purposes of Section 409Aof the Internal
Revenue Code, and references in this Award Certificate to “termination,”
“termination of Employment,” or like terms shall mean a “separation from
service.”

25.
Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:
a)    “Board” means the Board of Directors of Discover.
b)    “Cause” means:
(1)    any act or omission which constitutes a material breach of your
obligations to the Company or your failure or refusal to perform satisfactorily
any duties reasonably required of you, which breach, failure or refusal (if
susceptible to cure) is not corrected (other than failure to correct by reason
of your incapacity due to Disability) within ten (10) business days after
written notification thereof to you by the Company;
(2)    any act or omission by you that constitutes (i) fraud or intentional
misrepresentation, (ii) embezzlement, misappropriation or conversion of assets
of, or business opportunities considered by, the Company or (iii) any other act
which has caused or may reasonably be expected to cause material injury to the
interest or business reputation of the Company; or
(3)    your violation of any securities, commodities or banking laws, any rules
or regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.
c)    “Change in Control” means, except as provided otherwise below, the first
to occur of any of the following events:
(1)    except as otherwise provided in clause (3) below, any person (as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”),
as such term is modified in Sections 13(d) and 14(d) of the Exchange Act), other
than (i) any employee plan established by the Company or any of its
Subsidiaries, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (v) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company, either


14



--------------------------------------------------------------------------------





(x) acquires ownership of stock of the Company that, together with stock held by
such person (not including the stock owned by such person any stock acquired
directly from the Company other than in connection with the acquisition by the
Company of a business), constitutes more than fifty percent (50%) of the total
fair market value of the stock of the Company (but only if such person did not
own more than 50% of the total fair market value of the stock of the Company
prior to the acquisition of additional stock), or (y) acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person) ownership of the stock of the Company possessing thirty percent
(30%) or more of the total voting power of the stock of the Company (but only if
such person did not own 30% or more of the total voting power of the stock of
the Company prior to the acquisition of additional stock and not including the
stock owned by such person any stock acquired directly from the Company other
than in connection with the acquisition by the Company of a business);
(2)    a change in the composition of the Board during any twelve-month period,
such that individuals who, as of the Date of the Award, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a member of the
Board subsequent to the date of Date of the Award whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;
(3)    the consummation of a merger or consolidation of the Company with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (i) a merger or consolidation which results in the
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into securities
of the surviving entity or any parent thereof), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person
(determined pursuant to clause (1) above) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing thirty percent
(30%) or more of the total voting power of the stock of the Company (but only if
such person did not own 30% or more of the total voting power of the stock of
the Company prior to the acquisition of additional securities);
(4)    the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or


15



--------------------------------------------------------------------------------





disposition by the Company of all or substantially all of the Company’s assets
to (i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (ii) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, either by the Company or by a person or more than one
person acting as a group, that owns fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; provided, however, that a Change in
Control pursuant to this clause (4) shall not be deemed to have occurred unless
a person (determined pursuant to clause (1) above) or persons acting as a group
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.
Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.
d)    “Chief Human Resources Officer” means the chief human resources officer of
Discover, any successor chief human resources officer, or any other individual
or committee appointed by the chief executive officer of Discover with the power
and authority of the chief human resources officer.
e)    “Chief Risk Officer” means the chief risk officer of Discover, any
successor chief risk officer, or any other individual or committee appointed by
the chief executive officer of Discover with the power and authority of the
chief risk officer.
f)    “Committee” means the Compensation and Leadership Development Committee of
the Board, any successor committee thereto or any other committee of the Board
appointed by the Board with the powers of the Committee under the Plan, or any
subcommittee appointed by such Committee.
g)    “Company” means Discover and all of its Subsidiaries.
h)    “Competitive Activity” means:
(1)    becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (i) that are similar
or substantially related to the services that you


16



--------------------------------------------------------------------------------





provided to the Company, or (ii) that you had direct or indirect managerial or
supervisory responsibility for at the Company, or (iii) that call for the
application of the same or similar specialized knowledge or skills as those
utilized by you in your services for the Company, in each such case, at any time
during the year preceding the termination of your employment with the Company;
or
(2)    either alone or in concert with others, forming, or acquiring a five
percent (5%) or greater equity ownership, voting interest or profit
participation in, a Competitor.
i)    “Competitor” means any corporation, partnership or other entity that
engages in (or that owns a significant interest in any corporation, partnership
or other entity that engages in) (1) the business of consumer lending,
including, without limitation, credit card issuance or electronic payment
services, or (2) any other business in which you have been involved in or had
significant knowledge of, which has been conducted by the Company at any time
during your employment with the Company. For the avoidance of doubt, a
competitor of any entity which results from a corporate transaction involving
the Company that constitutes a Change in Control shall be considered a
Competitor for purposes of this Award Certificate.
j)     “Covered Employee” means an employee who, as of the Date of the Award,
has been identified as a covered employee by Human Resources.
k)    “Date of the Award” means the date set forth in Appendix A.
l)    “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.
m)    “Discover” means Discover Financial Services, a Delaware corporation.
n)    “Employed” and “Employment” refer to employment with the Company and/or
Related Employment.    
o)    “Good Reason” means the occurrence of any of the following upon, or within
six (6) months prior to or twenty-four (24) months after the occurrence of a
Change in Control of Discover without your prior written consent:
(1)     any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment;
(2)    a material diminution in the authority, duties, or responsibilities of
the supervisor to whom you are required to report;
(3)    any material reduction in your base compensation; provided, however, that
Company-initiated across-the-board reductions in compensation affecting
substantially all eligible Company employees shall alone not be considered “Good
Reason,”


17



--------------------------------------------------------------------------------





unless the compensation reductions exceed twenty percent (20%) of your base
compensation;
(4)    A material diminution of the budget over which you have authority;
(5)    The Company’s requiring you to be based at a location that (i) is in
excess of thirty-five (35) miles from the location of your principal job
location or office immediately prior to the Change in Control, or (ii) results
in an increase in your normal daily commuting time by more than ninety
(90) minutes, except for required travel on Company’s business to an extent
substantially consistent with your then present business travel obligations; or
(6)    Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company.
For purposes of paragraphs (1) through (6) above, the duties, responsibilities
and/or authority assigned to you shall be deemed to be the greatest of those in
effect prior to or after the Change in Control. Unless you become Disabled, your
right to terminate your Employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued Employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason. Notwithstanding the foregoing, Good
Reason shall not exist unless you give the Company written notice thereof within
thirty (30) days after its occurrence and the Company shall not have remedied
the action within thirty (30) days after such written notice.
p)    “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.
q)    “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement (including
any foreign legal requirements).
r)    “Net Shares” means RSUs that vest and convert to shares of Discover common
stock, net of taxes.
s)     “Plan” means the Discover Financial Services Amended and Restated 2014
Omnibus Incentive Plan, as in effect from time to time.
t)    “Pro Ration Fraction” means a fraction, not to exceed 1.0, the numerator
of which is the number of days starting with and inclusive of the first day of
the calendar year of the Date of the Award and ending on the effective date of
your termination of Employment and the denominator of which is the number of
days in the calendar year of the Date of the Award.
u)    “Related Employment” means your employment with an employer other than the
Company (such employer, herein referred to as a “Related Employer”), provided:
(1) you undertake such employment at the written request or with the written
consent of the Chief Human Resources Officer; (2) immediately prior to
undertaking such employment you were an


18



--------------------------------------------------------------------------------





employee of the Company or were engaged in Related Employment (as defined
herein); and (3) such employment is recognized by the Company in its discretion
as Related Employment; and, provided further that the Company may (i) determine
at any time in its sole discretion that employment that was recognized by the
Company as Related Employment no longer qualifies as Related Employment, and
(ii) condition the designation and benefits of Related Employment on such terms
and conditions as the Company may determine in its sole discretion. The
designation of employment as Related Employment does not give rise to an
employment relationship between you and the Company, or otherwise modify your
and the Company’s respective rights and obligations.
v)    “Retirement” means the termination of your Employment by you or by the
Company for any reason other than for Cause and other than due to your death or
Disability, on or after the date on which:
(1)    you have attained age 55; and
(2)    your combined age and years of service at least 65 years.
w)    “Scheduled Vesting Date” means the Scheduled Vesting Dates set forth in
Appendix A as the context requires.
x)    “Subsidiary” means (i) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation’s board of directors or analogous governing
body, or (ii) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.
y)    “Wrongful Solicitation” occurs upon either of the following events:
(1)    while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees with whom you worked or had professional or business contact, or who
worked in or with your business unit, during any notice period applicable to you
in connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment; or
(2)    while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you solicit or entice away or in any manner attempt to persuade
any client or customer, or prospective


19



--------------------------------------------------------------------------------





client or customer, of the Company (i) to discontinue or diminish his, her or
its relationship or prospective relationship with the Company or (ii) to
otherwise provide his, her or its business to any person, corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company); provided, however, that
this clause shall apply only to clients or customers, or prospective clients or
customers, that you worked for on an actual or prospective project or assignment
during any notice period applicable to you in connection with the termination of
your Employment or during the one year preceding notice of the termination of
your Employment.

IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.


DISCOVER FINANCIAL SERVICES
By:


/s/ DOUG ROSE


Doug Rose
Senior Vice President, Chief HR Officer




20



--------------------------------------------------------------------------------






APPENDIX A
Summary of Award


        
Date of Award:    February 22, 2017


Vesting Schedule:    Scheduled Vesting Date        Vesting Amount
February 1, 2018              one-third*
February 1, 2019              one-third
February 1, 2020              one-third


*Any fractional RSUs resulting from the application of the vesting schedule will
be aggregated and will vest on the first Scheduled Vesting Date.


21



--------------------------------------------------------------------------------






APPENDIX B
Designation of Beneficiary(ies) Under
Discover Equity Compensation Plans
This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.
If you have more than one primary beneficiary, benefits will be divided equally
among the living beneficiaries unless you specify the percentage. The
percentages for all of the primary beneficiaries must total 100%. Contingent
beneficiary(ies) receive any survivor benefits with respect to your equity
awards, ONLY if all primary beneficiaries predecease you. If you have more than
one contingent beneficiary, benefits will be divided equally among the living
beneficiaries unless you specify the percentage. The percentages for all of the
contingent beneficiaries must total 100%.
I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:
Primary Beneficiary(ies)
Relationship
Percentage
(1
)
   
   
(2
)
   
   
(3
)
   
   
(4
)
   
   
 
 
 
Contingent Beneficiary(ies)
Relationship
Percentage
(1
)
   
   
(2
)
   
   
(3
)
   
   
(4
)
   
   



Address(es) of Primary Beneficiary(ies):
(1)
(2)
(3)
(4)




22



--------------------------------------------------------------------------------





Address(es) of Contingent Beneficiary(ies):
(1)
(2)
(3)
(4)
                                        
Name: (please print)                Date


                                        
Signature
Please sign and email this form to ExecutiveCompensation@discover.com, or return
via mail to:
Discover Financial Services
Attn: Human Resources Executive Compensation
2500 Lake Cook Road
Riverwoods, IL 60015




23



--------------------------------------------------------------------------------






APPENDIX C
Discover Financial Services
International Supplement
This International Supplement to the Award Certificate for Restricted Stock
Units ("Award Certificate") contains supplemental terms and conditions for the
Restricted Stock Unit award (“Equity Award”) to employees of Discover Financial
Services (or the relevant affiliated company) located in certain jurisdictions
outside of the United States. The terms included in this International
Supplement are intended to ensure compliance with the laws of the country in
which you are Employed or, in certain instances, to make the awards more tax
efficient in your country.
You have also received an Award Certificate applicable to your award. The Award
Certificate, together with this International Supplement, collectively set forth
the terms and conditions of your award. To the extent that this International
Supplement amends, deletes or supplements any terms of the Award Certificate,
this International Supplement shall control.
Capitalized terms that are used without definition in this International
Supplement have the meanings assigned in the Award Certificate.


Employees in the United Kingdom.
If you are Employed in the United Kingdom, the Company will act in accordance
with the Data Protection Act of 1998 as amended from time to time regarding any
personal information which you provide to it in connection with your Equity
Award (including the amount of the award) and you consent to the processing of
such personal information in order to facilitate your participation in such
equity incentive program, for any purposes required by law or regulation, or for
any other legitimate business purpose. By accepting your Equity Award, you agree
that from time to time, for the purposes described above, your personal
information may be stored and processed by and disclosed and transferred to
other offices and companies within the Company and to third parties, some of
which are situated outside of the European Union and may not offer as high a
level of protection for personal information as countries within the European
Union.
All Employees Located Outside the United States.
If you are Employed outside of the United States, please note that your Equity
Award is offered, issued and administered by Discover Financial Services, a
Delaware corporation, and your local employer is not involved in the grant of
awards under such equity incentive program. All documents related to your Equity
Award, including the Award Certificate, this International Supplement and the
link by which you access these documents, originate and are maintained in the
United States.
Your Equity Award is made in virtue of your Employment with, and your services
performed for, the appropriate entities within the Company. However, your award
does not form


24



--------------------------------------------------------------------------------





part of your entitlement to remuneration or benefits, whether pursuant to any
contract of Employment to which you may be a party or otherwise. Similarly, the
existence of a contract of Employment between you and any entity within the
Company shall not confer on you any right or entitlement to participate in the
Equity Award or to receive awards thereunder, or any expectation that you might
participate in such equity incentive program or receive additional equity awards
in the future. Your Equity Award, the Award Certificate, and/or this
International Supplement does not constitute an employment contract and does not
create an employment relationship or a promise of continued employment for any
period of time.
In addition, your equity award is not part of your base salary or wages and will
not be taken into account (except to the extent otherwise required by local law)
in determining any other employment-related rights you may have, such as rights
to pension or severance pay.
Whether or not you have a contract of Employment with any entity within the
Company, your rights and obligations under the terms of your office or
Employment shall not be affected by your receipt of the Equity Award. By
accepting your receipt of the Equity Award, you waive any and all rights to
compensation or damages for any loss of the Equity Award in the event of your
termination of your office or Employment for any reason whatsoever. This waiver
applies whether or not such termination amounts to a wrongful or unfair
dismissal.
You may be subject to applicable exchange control, currency control or similar
financial laws that may affect your transactions with respect to your equity
award, including without limitation, your ability to bring shares of Discover
Financial Services common stock into your jurisdiction or to receive the
proceeds of a sale of Discover Financial Services common stock in your
jurisdiction. Moreover, you may be subject to certain notification, approval
and/or repatriation obligations with respect to securities and funds you receive
in connection with your awards. In addition the Company is not responsible for
any foreign exchange fluctuations that change the value of your RSU Award. You
are encouraged to consult your advisors to ascertain whether any restrictions or
obligations apply to you.
Your Equity Award has not been authorized or approved by any applicable
securities authorities and may have been offered pursuant to an exemption from
registration in your local jurisdiction. Similarly, no prospectus or similar
offering or registration document has been prepared, authorized or approved by
any applicable securities authorities in your jurisdiction. The grant of awards
is being made only to employees of the Company and does not constitute and is
not intended to be an offering to the public. For this reason, you must keep all
award documents you receive, including but not limited to this International
Supplement and the Award Certificate, confidential and you may not distribute or
otherwise make public any award documents without the prior written consent of
the Company. Moreover, you may not reproduce (in whole or in part) any award
documents you receive. In addition, the shares of Company common stock you
acquire upon vesting and conversion of your Equity Award may be subject to
applicable restrictions on resale in your local jurisdiction. You are encouraged
to consult your advisors to ascertain whether any restrictions or obligations
apply to you.
The Company recommends that you seek advice of your tax advisors regarding the
tax treatment of your awards.


25

